DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,021,626. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a same system except that the present claim omits a feature recited in the patented claim: “the master component configured to send an additional relay node identification number of an additional relay node to the mobile device, the mobile device configured to detect the additional relay node identification number periodically transmitted by the additional relay node, the mobile device configured to estimate a location of the additional relay node when the mobile device detects the additional relay node identification number and is within a first distance of the additional relay node, the estimating including the mobile device determining a GPS location of the mobile device and using the GPS location as the estimate of the location of the additional relay node, the mobile device configured to communicate the estimate to the master component, wherein the plurality of relay nodes include the additional relay node.” When a system with this additional feature is known, it would be obvious to construct a system by leaving out the additional feature. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the system in the patented claim by omitting the feature of “the master component configured to send an additional relay node identification number of an additional relay node to the mobile device, the mobile device configured to detect the additional relay node identification number periodically transmitted by the additional relay node, the mobile device configured to estimate a location of the additional relay node when the mobile device detects the additional relay node identification number and is within a first distance of the additional relay node, the estimating including the mobile device determining a GPS location of the mobile device and using the GPS location as the estimate of the location of the additional relay node, the mobile device configured to communicate the estimate to the master component, wherein the plurality of relay nodes include the additional relay node”, since the feature is not essential to making of the system. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,236. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a same system except that the present claim omits a feature recited in the patented claim: “the master component configured to send an additional relay node identification number of an additional relay node to the mobile device, the mobile device configured to detect, the additional relay node identification number periodically transmitted by the additional relay node, the mobile device configured to estimate a location of the additional relay node when the mobile device detects the additional relay node identification number and is within a first distance of the additional relay node.” When a system with this additional feature is known, it would be obvious to construct a system by leaving out the additional feature. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the system in the patented claim by omitting the feature of “the master component configured to send an additional relay node identification number of an additional relay node to the mobile device, the mobile device configured to detect, the additional relay node identification number periodically transmitted by the additional relay node, the mobile device configured to estimate a location of the additional relay node when the mobile device detects the additional relay node identification number and is within a first distance of the additional relay node.”, since the feature is not essential to making of the system.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/362186 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a same system except that the present claim omits a feature recited in the copending claim: “the master component configured to identify contextualized content for delivery to the mobile device based on the location of the mobile device”. When a system with this additional feature is known, it would be obvious to construct a system by leaving out the additional feature. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify the system in the patented claim by omitting the feature of “the master component configured to identify contextualized content for delivery to the mobile device based on the location of the mobile device”, since the feature is not essential to making of the system. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clem et al., 2014/0335897 (Clem).
Clem discloses an intelligent urban communications portal and method.
Regarding claim 1, Clem teaches a system comprising, a master component (cloud server, Figs. 4 and 7, [0112] and [0113]), a plurality of relay nodes (beacons 74, 75, etc., Figs. 4 and 7), and a mobile device comprising at least one application running on a processor of the mobile device (users carrying mobile devices 40, 72, 73, Figs. 4 and 7), wherein the master component comprises one or more applications configured to run on at least one processor of a remote server, wherein each relay node comprises a portable wireless communication device (beacons), wherein the master component, the plurality of relay nodes and the mobile device are communicatively coupled using a wireless communications protocol (Bluetooth, [0088], [0094], [0113]); the plurality of relay nodes positioned in a physical environment (Fig. 7); the master component configured to maintain location information, wherein the location information comprises an association of each relay node of the plurality of relay nodes with a known location in the physical environment (location and time, termed “breadcrumbs”, [0113], [0114]); at least one node of the plurality of relay nodes configured to transmit a notification to the at least one application (mobile devices are identified by short range radio transmissions, [0113]); the at least one application configured to periodically transmit a mobile device signal via the mobile device, wherein the mobile device signal comprises a unique mobile device identification number, wherein one or more relay nodes of the plurality of relay nodes is configured to detect the mobile device signal, wherein the detecting includes identifying the unique mobile device identification number and determining relative distance from the one or more relay nodes to the mobile device; the one or more relay nodes of the plurality of relay nodes configured to transmit detected mobile device information to the master component along with corresponding unique identification numbers of the one or more relay nodes, wherein the detected mobile device information comprises the unique mobile device identification number and the determined relative distance (each beacon emits an identifier that is linked to its known physical location; the signals are detected by the mobile devices as they encounter the beacon transmissions and the navigational application may store the location and time of contact information in a table in the cloud, [0113]); the master component configured to use the location information and the detected mobile device information to determine a location of the mobile device in the physical environment (the signals are detected by the mobile devices as they encounter the beacon transmissions and the navigational application may store the location and time of contact information in a table in the cloud, [0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kaushik PG Pub., the Liu PG Pub., the Moshfeghi PG Pub., the Pagonis PG Pub., the Kullman patent, and the Beidel PG Pub., are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472